Citation Nr: 1527572	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In December 2014, the Board remanded the case for further development, specifically, to afford the Veteran a VA psychiatric examination and then readjudicate the appeal.  The Veteran was provided the VA examination in February 2015, and the examination report reflects substantial compliance with the Board's remand instructions.  The RO readjudicated the appeal in a March 2015 supplemental statement of the case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDING OF FACT

The Veteran has not been diagnosed with anxiety disorder, and the preponderance of the evidence shows that PTSD and depressive disorder are not related to service or to any incident of service origin.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  VA's notice requirements were satisfied by a letter issued in April 2011. 

Regarding VA's duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, Vet Center treatment records, a private psychological evaluation report, lay statements the Veteran and from a fellow service-member, and a newspaper article are associated with the claims file.  There is no indication from the claims file, including from the Veteran's August 2013 hearing testimony, of any outstanding, relevant private or VA treatment records that should be obtained.

In August 2013, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ described the required elements of a service connection claim, including the criteria specific for PTSD claims.  He asked the Veteran for details regarding the reported stressors, and sought to identify any outstanding treatment records.  The VLJ also held the record open for 60 days in order to afford the Veteran an opportunity to locate and submit additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Pursuant to the Board's December 2014 remand, the Veteran was afforded a VA psychiatric examination in February 2015.  The examination report reflects review of the Veteran's claims file and consideration of the medical history provided by the Veteran at the time of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report is adequate because it is based on the Veteran's medical history and describes the findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Although the examiner concluded that she could not determine whether a psychiatric disorder was present, and if so, whether it was at least as likely as not related to service, the reason was not due to a lack of knowledge on the part of the examiner, but rather due to the Veteran's lack of reliable and credible responses, which frustrated the evaluation process.  

The Court has long held that a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2014).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Id. at 181.

As a result of the foregoing, VA's duties to notify and assist have been met.  

Applicable Laws and Regulations 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.   

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

However, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105, 38 C.F.R. § 3.301(a).
  
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has contended that he has a current psychiatric disorder that is related to service.  

The Veteran's service treatment records do not reflect any history, diagnosis, or treatment for mental health problems in service.  The military occupational specialty (MOS) listed on the Veteran's Form DD-214 is "Clerk Typist."    

In a March 2011 stressor statement, the Veteran reported that he recalled witnessing a woman set herself on fire in Korea, and that such events were common occurrences.  He also stated that loud thunder would remind him of hearing bombs in Korea.

VA treatment records reflect that the Veteran has not received any mental health treatment from VA. A PTSD screen from August 2007 was negative.  

Treatment notes from the Brooklyn Park Vet Center reflect that the Veteran received counseling from September 2010 to January 2011.  According to a September 2010 Vet Center note, the Veteran served as a clerk typist and was stationed in Korea from 1964 to 1965.  The Veteran reported being involved in an incident that resulted in the death of enemy personnel and the death of small children.  The counselor noted that the Veteran did not endorse events that were consistent with combat trauma.  According to a December 2010 Vet Center note, the Veteran reported that while serving in Korea he performed base maintenance, communications, clerical work, general combat patrol, and perimeter security.  The Veteran stated that he was exposed to indirect fire from rockets, mortars, or other explosives, and that he was exposed to direct fire while on convoy operations, directly observed wounded or dead civilians and American personnel, was unintentionally involved in the killing of civilians, participated in close-range combat operations, and encountered close-range IEDs or booby traps.  

According to a January 2011 Vet Center treatment note, the Veteran referenced an incident in which he heard an endangered child crying and did not stop to help the child.  He stated that as a result, he experienced guilt whenever children or babies cried, and that the worst part was not going back to the scene of the incident.  The counselor discussed with the Veteran the probability of the incident happening as the Veteran imagined, since the Veteran reported that he had been extremely intoxicated at the time of the incident.  A March 2011 "Non-Visit Note" indicated that the Veteran reported improvement and had stated that he would be unable to attend future appointments.      

According to an April 2011 letter from B.B., a readjustment counselor at the Brooklyn Park Vet Center, the Veteran had attended six individual counseling sessions since September 2010 to address his nightmares and the anxiety he experienced in the company of crying children.  B.B. referenced an incident in service but did not provide further details.  He also noted that treatment assessments from the Vet Center did not contain any specific diagnostic information such as major depressive disorder, PTSD, or other diagnostic labels per the DSM-IV.

In an April 2011 stressor statement, the Veteran described stressors that had occurred in the summer of 1962 in Wejambo Village, Korea.  He reported witnessing the burning of an occupied hut in the village, the burning of a human in the kneeling position in the village, the explosion of an oil drum, and an incident in which he was unloading crates of explosives, and another G.I. threw an unlit stick of dynamite in his direction as a practical joke.  The Veteran reported that he froze in terror because he did not at that time realize that the dynamite needed to be lit in order to be dangerous.  In an additional statement received the same month, the Veteran added that he often handled crates of ammo and dynamite, and that he feared for his life that they would explode. 

In June 2011, the Joint Service Records Research Center (JSRRC) issued a formal finding of a lack of information to corroborate the Veteran's reported stressors.  The memorandum stated that the reported stressful events were not of a nature that could be corroborated through JSRRC. 

In November 2011, the Veteran submitted an article titled: "New VA rules ease the path to PTSD benefits."  However, the article only addressed situations in which the PTSD claim involved fear of military or terrorist activity, and did not provide any specific information relevant to the Veteran's case.                  

In a June 2012 standalone assessment, a private psychologist, Dr. G.K., diagnosed PTSD and depressive disorder not otherwise specified, and opined that the Veteran met the diagnostic criteria for PTSD as a result of his military experiences in Korea.  However, Dr. G.K. did not support his conclusion with a rationale.  According to the June 2012 evaluation, the Veteran reported using drugs and alcohol in service, and that after his reported traumas, he continued to use the substances to self-medicate and escape.  He reported witnessing wounded and dead civilians, and possibly the willful killing of civilians.  He also described ammunition explosions, including an incident in which an oil refiner blew up and the explosion shook his bed.  He described witnessing a civilian woman whose body had been three-quarters burned.  He recalled processing the paperwork for a military policeman who had committed suicide.  He also reported witnessing a young boy fire a weapon.  The Veteran also described an incident in which three soldiers were betting on how fast a burning hooch would burn down, and the Veteran heard a baby's cry coming from the burning hooch.  He walked away, and later felt overwhelming guilt for not returning to help whoever was in the burning hooch. 

In October 2012, a fellow service-member, J.D., submitted a statement in which he described the incident in the village of Uijeongbu in which members of his unit were asked to take part in a funeral procession of a Korean soldier who had been killed by North Korean infiltrators.  J.D. reported that the Koreans burned the hooch of the dead soldier as was their custom, and that several other G.I.'s arrived at the scene at that time.  J.D. stated that he did not remember anyone inside the burning hooch.

At the Veteran's August 2013 Board hearing, his representative noted that Vet Center treatment records included the Veteran's report of being exposed to indirect and direct fire in service.  The Veteran responded that he did not remember experiencing any direct fire.  The representative also pointed out the Vet Center treatment record reflecting the Veteran's report of witnessing willful killing of civilians, and the Veteran responded that he had been referring to witnessing the burning woman and the burning hooch.  The Veteran and his representative confirmed that the first diagnosis of PTSD had been made during the private psychological evaluation in June 2012, and the Veteran stated that he first sought psychiatric treatment in 2011 at the Vet Center.  He also referenced post-service legal trouble, and he subsequently submitted police reports and court documents dating from 1967 to 1982 that reflected charges and complaints for offenses such as driving while intoxicated.          

In February 2015, the Veteran was afforded a VA psychiatric examination.  The examiner stated that a psychiatric diagnosis could not be ascertained due to the Veteran's lack of reliable and credible responses.  The VA examiner noted that the stressors reported during the private psychiatric evaluation from June 2012 were not consistent with what the Veteran reported during his VA examination.  The examiner determined that the described incident of typing up a report of a military policeman who had committed suicide would not qualify as a stressor, and that learning of soldiers who had gone "missing in action" would also not qualify as a stressor.  The examiner noted that while witnessing a civilian on fire would qualify as a stressor, the Veteran gave inconsistent information about this event (in some cases stating he actually witnessed her on fire, in other cases stating that he saw her remains only after she had been burned).  The Veteran also reported the incident in which he was returning from the village and saw individuals betting on how fast a hooch would burn down, with kids crying and screaming.  The Veteran reported that at the time of the incident he was drunk and stoned.  

The VA examiner noted that, in general, the Veteran gave vague responses and that it was difficult to obtain information from the Veteran, who required several follow-up questions.  The examiner observed that the Veteran appeared guarded and confused at times in responding to questions and was often hesitant to provide information, and that he also would become tangential at times and irrelevant in his responses.  The examiner considered him to be a somewhat poor historian and unreliable self-responder.  The Veteran took an MMPI-2 test, and the examiner noted that the Veteran's test responses were highly unusual in that he endorsed many items that genuine psychiatric patients did not even endorse.  The examiner determined that the Veteran's response pattern suggested exaggeration of mental health issues and non-credible responding, and that, as a result, the MMPI-2 profile was invalid.                 

In summary, the evidence shows the following: the only psychiatric diagnoses of record were made during a standalone private psychological assessment conducted in June 2012, in which Dr. G.K. diagnosed PTSD and depressive disorder not otherwise specified.  A diagnosis of anxiety disorder is not shown in the record.  The Veteran's service treatment records do not reflect any complaint, diagnosis, or treatment for a psychiatric disorder.  The Veteran did not seek mental health treatment until 2010, 45 years after separation from service.  The Vet Center records show that he pursued mental health counseling for approximately six sessions between 2010 and 2011, and then elected to discontinue the counseling in 2011.  A previous VA PTSD screen from August 2007 had been negative, and the Veteran's VA treatment records do not show any mental health treatment.   

The February 2015 VA examiner determined that the Veteran's psychiatric evaluation results were invalid due to the Veteran's unreliable responses, which were vague, were inconsistent with his other statements of record, and indicated that he was not forthcoming during the examination.  The examiner also noted that the Veteran provided exaggerated responses on the MMPI-2 test, endorsing responses that genuine psychiatric patients do not even endorse.  The examiner considered the Veteran to be a somewhat poor historian and unreliable self-responder.

In reviewing all evidence relating to the Veteran's reported stressors in service, the Board notes that there are several inconsistencies within the Veteran's various statements.  For example, concerning the incident of the civilian woman burning, in the Veteran's March 2011 stressor statement, he recalled witnessing the woman set herself on fire.  According to the June 2012 private assessment, the Veteran described witnessing the woman in a kneeling position whose body had already been three-quarters burned.  At the February 2015 VA examination, the Veteran reported that he saw the woman while she was still on fire.  

Regarding the incident of the burning hooch and the crying child, in a January 2011 Vet Center treatment note, the Veteran's counselor related discussing with the Veteran the probability of the incident happening as the Veteran imagined, since he reported being extremely intoxicated at the time of the incident.  Similarly, during the February 2015 VA examination, the Veteran reported that he had been intoxicated at the time of the incident.  Further, the Veteran submitted a lay statement from J.D. who described the incident in which members of J.D.'s unit were asked to take part in a funeral procession of a Korean soldier who had been killed by North Korean infiltrators.  J.D. reported that the Koreans burned the hooch of the dead soldier as was their custom, and that he did not remember anyone present inside the burning hooch.  This evidence contradicts the Veteran's report of a burning baby and/or civilians inside the hooch, and the Veteran has stated that he was extremely intoxicated during this incident, which calls into question the accuracy of the details that unfolded, given the Veteran's altered state of mind.  

As to the Veteran's reported stressor of typing up a report of a soldier who had committed suicide, and hearing of soldiers who went missing, the February 2015 VA examiner concluded that these incidents did not qualify as stressors for purposes of making a PTSD diagnosis.  And while Vet Center records include reports of exposure to direct fire, during the Veteran's Board hearing he clarified that he never experienced direct fire.  

As JSRRC has determined that the reported information is not capable of verification, the analysis in this case thus hinges on the credibility of the lay statements and testimony.  To that end, there are several inconsistencies in the Veteran's various reported stressors, as described above, including contradictory details regarding the burning hooch incident combined with the Veteran's self-reported intoxication during that incident, as well as the several versions provided of the incident of the kneeling, burning woman.  The VA examiner determined that the Veteran's responses during the February 2015 VA examination were vague and unreliable, and caused the results of the examination to be invalid.  As discussed above, a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2014).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  

After its own review of the record, the Board likewise finds that the Veteran is not a reliable historian in the reporting of his in-service stressors.  Further, the only psychiatric diagnoses of record (i.e. PTSD and depressive disorder not otherwise specified) were assigned during a standalone evaluation with no connection to mental health treatment or counseling, and the record reflects that the Veteran first sought mental health treatment in 2010, 45 years after separation from service.  The treatment consisted of an initial assessment and six subsequent counseling sessions at a Vet Center, after which the Veteran discontinued counseling.  While the psychologist from the June 2012 private evaluation concluded that the Veteran met the diagnostic criteria for PTSD as a result of his military experiences in Korea, he did not provide any explanation for this conclusion.  As this medical opinion is contradicted by other evidence of record and is not supported by any rationale or explanation, it holds no probative value.  

The evidence preponderates against the Veteran's claim for service connection for a psychiatric disorder, including PTSD, anxiety disorder, and depressive disorder.  Therefore, service connection is not warranted.     
                 

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a psychiatric disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


